Opinion issued July 2, 2010
 









In The
Court of Appeals
For The
First District of Texas



NOS. 01-10-00469-CV

and 01-10-00470-CV



IN RE BARBARA LEANNE RICHARDSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)


By petition for writ of mandamus, relator, Barbara Leanne Richardson,
challenges the trial court's temporary orders.   
On July 1, 2010, Richardson moved to dismiss her petition for writ of
mandamus.  We dismiss the petition for writ of mandamus. 

Per Curiam 

Panel consists of Chief Justice Radack and Justices Alcala and Massengale.

1. 	The underlying case is In the Interest of A.J.M., Child, No. 2003-52679 in the 309th
Judicial District Court of Harris County, Texas, the Hon. Frank Rynd, presiding.